

116 HRES 239 IH: Amending the Rules of the House of Representatives to remove the motion to recommit.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 239IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Richmond submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to remove the motion to recommit. 
That rule XIX of the Rules of the House of Representatives is amended by striking clause 2 (providing for the motion to recommit) and by redesignating clauses 3 and 4 as clauses 2 and 3, respectively. 